Third District Court of Appeal
                               State of Florida

                          Opinion filed May 12, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D20-126
                        Lower Tribunal No. 17-2683
                           ________________


                            Stephen Simon,
                                  Appellant,

                                     vs.

                            Joseph Halegua,
                                  Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Barbara
Areces, Judge.

     Stephen Simon, in proper person.

     Conroy Simberg, and Hinda Klein, Dale Friedman, and Samuel B.
Spinner (Hollywood), for appellee.


Before LOGUE, GORDO, and LOBREE, JJ.

     PER CURIAM.
      Affirmed. See Florida Dep’t of Transp. v. Juliano, 801 So. 2d 101, 105

(Fla. 2001) (the Florida Supreme Court has “explained that under the

doctrine of res judicata: A judgment on the merits rendered in a former suit

between the same parties or their privies, upon the same cause of action, by

a court of competent jurisdiction, is conclusive not only as to every matter

which was offered and received to sustain or defeat the claim, but as to every

other matter which might with propriety have been litigated and determined

in that action” (emphasis in original)).




                                           2